                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        LESTER B. PRATT,                                 Case No. 18-cv-01192-HSG
                                   8                     Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                                                             SHOW CAUSE AND SETTING
                                   9              v.                                         BRIEFING SCHEDULE
                                  10        COMMISSIONER OF SOCIAL                           Re: Dkt. Nos. 8, 10
                                            SECURITY,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On May 10, 2019 the Court ordered Plaintiff, who is proceeding pro se, to show cause why

                                  14   this case should not be dismissed for failure to prosecute. Dkt. No. 8. Plaintiff filed his response,

                                  15   explaining that although he received a box in June 2018 that he knew “contained records and

                                  16   transcripts that are required to be sent as part of the civil case,” he did not “remove the files,” and

                                  17   therefore did not know Defendant responded until Plaintiff received the Court’s order to show

                                  18   cause. Dkt. No. 10.

                                  19           Although the Court fails to understand why Plaintiff would not review files he knew were

                                  20   pertinent to his case, in light of Plaintiff’s explanation that he still wishes to continue prosecuting

                                  21   this case and the fact that Plaintiff is proceeding pro se, the Court DISCHARGES the order to

                                  22   show cause. The Court directs Plaintiff to strictly comply with all future deadlines and to

                                  23   carefully review all filings in this case.

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                   1          Plaintiff is DIRECTED to file his motion for summary judgment by July 8, 2019.

                                   2   Defendant shall serve and file an opposition by August 12, 2019, and Plaintiff may serve and file a

                                   3   reply by September 2, 2019. Unless the Court orders otherwise, upon conclusion of this briefing

                                   4   schedule, the matter will be deemed submitted for decision without oral argument.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: 5/30/2019

                                   8                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
